Citation Nr: 1300794	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-28 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an injury to the right eye.

2.  Entitlement to service connection for residuals of an injury to the right eye.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 1965 rating decision denied the appellant's claim of entitlement to service connection for residuals of an injury to the right eye.  The appellant was notified but did not appeal the decision.

2.  Evidence associated with the claims file after the final denial in July 1965 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.

3.  Upon examination at entrance to service, the Veteran's eyes were noted to be normal and there is not clear and unmistakable evidence that residuals of an injury to the right eye pre-existed service. 

4.  The Veteran is presumed sound at service entrance.

5.  The Veteran's corneal limbal scar in the right eye and iridectomy have been related to active service.


CONCLUSIONS OF LAW

1.  The July 1965 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the July 1965 RO rating decision in connection with Veteran's request to reopen a claim of service connection for residuals of an injury to the right eye is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  Corneal limbal scar in the right eye and iridectomy in the right eye were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West. 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Application to Reopen

The Veteran's initial claim of entitlement to service connection for residuals of an injury to the right eye was denied by an RO rating decision dated in July 1965.  This rating decision indicates that the basis for the RO's denial was that the Veteran's eye condition preexisted service and his in service surgery on his right eye was remedial in nature.  The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and a June 1965 VA examination report.  The Veteran did not timely appeal this decision. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2012).  Thus, the July 1965 RO rating decision became final because the Veteran did not file a timely appeal and, new and material evidence pertaining to the claim was not received prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The claim of entitlement to service connection for residuals of an injury to the right eye may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in April 2008.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Since the July 1965 RO rating decision new evidence including VA treatment records, a June 2008 VA medical examination report, and the Veteran's testimony at a hearing before the undersigned Veterans Law Judge have been associated with the claims file.  Notably, at the hearing before the Veterans Law Judge the Veteran reported that he was exposed to gunfire.  The Veteran's representative indicated that a piece of metal from a shell casing could have lodged in the Veteran's eye.  In addition, the Veteran indicated that he did not recall any injury to his eye prior to service.

As these statements were not of record at the time of the prior final denial, the Board finds these statements to be new.  In addition, presuming the credibility of these statements, they raise the reasonable possibility of substantiating the Veteran's claim as they indicate that the sliver of metal in the Veteran's eye was caused by exposure to gunfire in service.  As such, the Board finds these statements to be material.  

As new and material evidence has been received, the claim of entitlement to service connection for residuals of a right eye injury is reopened.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

In Wagner v. Principi, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, pursuant to Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for residuals of a right eye injury.  At a hearing before the undersigned Veterans Law Judge in October 2012 the Veteran indicated that he was around gunfire in service and that he did not recall any eye injury prior to service.  

Upon examination at entrance into service it was indicated that the eyes were normal; however, opthalmoscopic examination was not performed.  In November 1953 the Veteran was hit in the right eye with an elbow.  A May 1955 treatment note indicated that the Veteran was diagnosed with foreign body, retained, right eye, incurred 20 months ago.  In another treatment note dated in May 1955 the Veteran was noted to report that he was struck in the right eye with a boxing glove 20 months prior and that two weeks prior the eye began to feel irritated.  The Veteran was noted to report that his right eye was damaged as a child in some type of expolosion which left his vision permanently impaired.  In another treatment note dated in May 1955 the Veteran indicated that 5 months prior he developed blurred vision and pupil contracted and that his right eye began to burn with no headaches and no halos two weeks prior.  Service treatment records reveal that the Veteran underwent surgical removal of a foreign metallic body in the eye, intraocular and retained in May 1955.  Subsequent service treatment notes indicate that the Veteran had an anomaly of the iris, a coloboma, secondary to surgical treatment for removal of a foreign body.  A clinical abstract dated in September 1955 indicates that the Veteran had a coloboma, right eye, secondary to surgical treatment for removal of a foreign body; bilateral congenital cataracts and siderosis of the right eyeball, secondary to retained foreign body.  The Veteran indicated that he boxed in the Army.  The Veteran's anomaly of the iris, coloboma, secondary to surgical treatment for removal of foreign body was noted to have existed prior to service.

An examination note dated in December 1955 revealed diagnoses of post operative coloboma of the iris, right eye; cataracts, bilateral congenital, untreated; and siderosis of the eyeball right, secondary to retained foreign body.  

In June 1965 the Veteran was afforded a VA Compensation and Pension (C&P) eye examination.  In regard to the right eye, the Veteran was diagnosed with surgical coloboma of the iris at 11 o'clock.  The pupil was round, slightly irregular and reacted to 1 and a.  The anterior capsular cataracts were present in the coloboma and in the papillary area.  The media was clear and the disc was normal.  The retina was normal.  There was no evidence of active ocular infection in the right eye and the Veteran had hyperopic astigmatism of the right eye.

The RO rating decision, dated in July 1965 indicates that the Veteran injured his right eye as a child.

In June 2008 the Veteran was afforded a medical examination.  The Veteran was noted to have had an accident in which a piece of steel was embedded in his right eye.  He had surgery to remove the sliver of steel in service and experienced progressive loss of vision in the right eye over the years.  His eye was noted to have been blind for the prior five years.  The Veteran was diagnosed with glaucoma 10 years prior to the examination and he used medication for his eyes.  After ocular examination the Veteran was diagnosed with a mature cataract in the right eye, open angle glaucoma in both eyes, corneal limbal scar in the right eye and iridectomy in the right eye secondary to ocular trauma, and myopia, astigmatism, and presbyopia.  

In February 2009 the Veteran was diagnosed with traumatic cataract in the right eye.  He underwent cataract surgery in February 2009 for his right eye.  In October 2009 the Veteran was treated with an injection for age related macular degeneration.  In January 2010 and September 2010 the Veteran received additional injections into the right eye.

The Board notes that the Veteran's service records indicate that the Veteran was a medical corpsman and then a switchboard operator.  He was stationed with a Surgical Hospital.  In addition, psychiatric treatment records associated with the claims file indicate that the Veteran reported that he served in the Republic of Korea during a period of ceasefire.  

The Board finds that entitlement to service connection for corneal limbal scar in the right eye and iridectomy in the right eye secondary to ocular trauma is warranted.  Service treatment records reveal that the Veteran's eyes were examined an entry to active service and that no disorders were noted.  As such, the Veteran is presumed sound upon entrance to active service.  Although it was noted in the service treatment records that the Veteran reported that he had an eye injury as a child, there is no medical evidence in the file prior to service indicating a right eye injury as a child.  As such, the Board finds there is not clear and unmistakable evidence of a preexisting right eye disorder.  In addition, as the Veteran's eye was surgically treated in service, there is not clear and unmistakable evidence that the Veteran's right eye disorder was not aggravated by service.  As such, the presumption of soundness is not rebutted.

The Board notes that the service treatment records reveal that the Veteran was hit in the eye with an elbow in service in 1953.  Service treatment records further indicate that the Veteran boxed in service and was noted to have been hit in the eye with a boxing glove 20 months prior to the development of problems with his right eye in service.  Subsequently, the service treatment records reveal that the Veteran underwent surgical treatment for a foreign body in the right eye.

As presumption of soundness has not been rebutted and as the Veteran was surgically treated for a foreign body in his right eye leading to the residual of corneal limbal scar in the right eye and iridectomy, service connection for corneal limbal scar in the right eye and iridectomy secondary to ocular trauma is granted.


ORDER

The Veteran's previously denied claim for service connection for residuals of an injury to the right eye is reopened.

Service connection for corneal limbal scar in the right eye and iridectomy secondary to ocular trauma is granted.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


